Opinion issued March 1, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00530-CV
____________

PHILLIP MARKEY, Appellant

V.

H.G. SHOPPING CENTERS, L.P., Appellee



On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 2004-52414



MEMORANDUM OPINION
	The parties have filed an agreed motion to dismiss their appeal with prejudice. 
No opinion has issued.  Accordingly, the motion is granted, and the appeal is
dismissed with prejudice.  Tex. R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.